Citation Nr: 1225508	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel













INTRODUCTION

The Veteran had service with the Army National Guard of Puerto Rico from November 1962 to October 1964.  The Veteran has verified active duty for training (ACDUTRA) from January 1963 to July 1963; his service thereafter presumably included periods of ACDUTRA and/or inactive duty Training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in October 2010 and December 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that his back disorder, diagnosed as lumbar spondylosis and lumbar disc disease, is likely related to a qualifying period of military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder, diagnosed as lumbar spondylosis and lumbar disc disease, have been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the issue of service connection for a back disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Back Disorder

The Veteran contends that his back disorder was incurred while he was on a period of ACDUTRA with the Puerto Rico National Guard in July 1964 and that he was given a medical discharge from the National Guard later that year.  He explained that a superior ordered him to see a private doctor who certified that the Veteran had to receive therapy and treatment for his back condition acquired during his National Guard duty.  

The Veteran's Armed Forces of the United States Reports of Transfer or Discharge (DD-214) shows that his military occupational specialty (MOS) during his six-month period of ACDUTRA in 1963 was as a vehicle mechanic and that afterwards he was returned to the Army National Guard of Puerto Rico to complete his remaining service obligation, which was to terminate in November 1968.  However, NGB Form 22 shows that the Veteran's MOS was changed to a communications specialist and that he was discharged from National Guard service in October 1964 due to a physical disqualification.  

Available service records do not disclose whether the Veteran was in a period of ACDUTRA or INACDUTRA in July 1964.  There is also no indication in the claims file (except for the September 2008 letter of Dr. R.A.S.) why the Veteran received a medical discharge in October 1964, including whether it was due to a back disorder.  In its October 2010 remand, the Board had requested that the RO/AMC secure all of the Veteran's service personnel records, determine whether he was on ACDUTRA or INACDUTRA in July 1964, and determine the reasons for his medical discharge from the National Guard in October 1964.  

However, on remand the RO/AMC has been unable to obtain additional service personnel or treatment records.  For example, there are no service treatment records showing any back treatment in July 1964 and no service personnel records showing the reason for his discharge in October 1964.  According to information in the claims file, additional service records are unavailable from the National Personnel Records Center (NPRC), from the Veteran's National Guard office in Puerto Rico, and from the Veteran himself.  In October 2008, the state medical command of the National Guard reported that the Veteran's health records were not found and indicated that they were considered missing records.  In November 2011, the RO/AMC made a formal finding concerning the unavailability of some of the Veteran's service personnel records.  The search for a complete copy of the Veteran's service treatment and personnel records was also detailed in the evidence history section of the Supplemental Statement of the Case (SSOC) issued in November 2011 and is well documented in the claims file.  

The Board is mindful that, in a case such as this, where some service records are unavailable, there is a heightened obligation on the part of VA to explain its findings and conclusions and to assist the Veteran in the development of his claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Available service treatment records dated from January 1963 to July 1963 do not disclose any complaints of, or treatment for, a back disorder.  However, the Veteran claimed that he was treated for back pain in 1964 at Camp Santiago in Salinas, Puerto Rico, and later by private doctors and hospitals.  There are no private records of back treatment dated in 1964 found in the claims file.  In an October 2010 statement, the Veteran asserted that doctors from his early treatment period were now dead and that he could not obtain those records.  

Post-service, there is evidence of symptoms of a back disorder as a result of work-related accidents in December 1977 and in January 1983 as well as a five-day period of hospitalization for back pain in April 1979.  Medical records from the state insurance fund related to workplace injury, and private hospital and medical records (many translated from the original Spanish), show diagnoses of: trauma on lumbo-sacral region (December 1977 and October 1978); acute bilateral sacro-iliac joint sprain (April 1979), low back pain syndrome (April 1979), and disabling back pain (September 2008).  A December 1983 X-ray study of the lumbar spine showed a slight minimal decrease of intervertebral space at the L5-S1 level.  

Information obtained on remand and associated with the claims file indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, these SSA records do not appear complete.  For example, it is not clear from the SSA records associated with the claims file when he began receiving disability benefits or if they were for his back complaints.  Most of the medical files appear to pertain to the Veteran's psychiatric treatment.  

Correspondence dated in September 2008 from R.A.S., M.D., noted that the Veteran injured his back in 1963 while serving in the National Guard and that he was medically discharged due to his back problems.  Dr. R.A.S. wrote that there was a history of recurrent back pain including admissions to a private hospital for evaluation and treatment.  Dr. R.A.S. also noted that the Veteran reinjured his back in 1983 and was awarded SSA disability benefits.  He opined that it was more likely than not that the Veteran's disabling back disorder was secondary to the injury that the Veteran had while serving in the National Guard.  

The Veteran underwent a VA spine examination in February 2012.  It was noted that the Veteran has been diagnosed with lumbar spondylosis and lumbar disc disease.  The VA examiner also noted that the Veteran was in receipt of SSA benefits due to back pain.  The VA examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by service because review of the claims folder showed no evidence of lumbar conditions, sick calls, treatments, nor radiological conditions in service.  Further, a note from the State Insurance Fund showed that the Veteran had an injury in the 1977 and 1978 time period which was work-related and such was years after discharge from service.  

Based upon a review of all the evidence of record, the Board finds that service connection for a back disorder is warranted in this case.  As noted above, the Veteran currently is diagnosed with lumbar spondylosis and lumbar disc disease as demonstrated in the VA examination dated in February 2012.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.  

While the Veteran's available service treatment records do not show complaints or treatment for a back injury during a period of ACDUTRA, the Board observes that there is sufficient evidence in the claims file to show that during a period of ACDUTRA or INACDUTRA he incurred a back injury that led to his early discharge from the National Guard.  The Veteran's written submissions constitute competent lay evidence to show possible in-service occurrence of a disease or injury in this case since the experience of back pain is something capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr, 21 Vet. App. at 307 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Further, in this case the lay evidence is corroborated by additional evidence from a private physician, Dr. R.A.S.  Although the Veteran is not competent to assess and diagnose spondylosis or degenerative disc disease of the lumbar spine, he is clearly competent to relate his pain in the lumbar region while in the National Guard during a period of ACDUTRA or INACDUTRA.  See Jandreau, 492 F.3d at 1372.  

It is not clear what type of service the Veteran had before his discharge subsequent to his one documented period of ACDUTRA from January 1963 to July 1963.  The Veteran claims that he injured his back during a period of ACDUTRA in July 1964.  However, available service records do not show a period of ACDUTRA in July 1964.  He had continued service with the National Guard from July 1963 through October 1964.  His NGB Form 22 shows that the Veteran was then discharged, in part, for a physical disqualification.  The Board notes that there are no records that could be obtained during development of the claim reflecting what that physical disqualification was.  There has to have been some type of medical determination made for the Veteran to have obtained such a discharge.  The Board attempted to obtain such documentation, but no such records are available from the National Guard or the NPRC.  

In view of the fact that there ought to be some medical evidence reflecting the need for a physical disqualification discharge in 1964, the Board must assume these medical records once existed but are no longer available.  The RO's November 2011 formal finding of the unavailability of additional service personnel records also lends support to the Board finding now that a remand to obtain additional service treatment records at this point would also prove futile.  Therefore, the Board finds that it has no other option than to afford the Veteran the benefit of the doubt and assume that the Veteran injured his back in 1964 as he described in his claim and written submissions.  As it is not known what type of service he had subsequent to the one documented period of ACDUTRA from January 1963 to July 1963, the Board must assume, based on his National Guard service, that there were additional periods of ACDUTRA and INACDUTRA before his medical discharge in October 1964.  The Board will resolve any reasonable doubt in favor of the Veteran and find that his inservice back injury occurred as he described during either a period of ACDUTRA or INACDUTRA.  As explained above, under federal law and VA regulations, the Veteran could be entitled to service connection if the claimed back injury occurred during either a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. § 3.6.  Therefore, the Board finds that the second requirement for service connection is also met for this claim.  

With respect to the third requirement, upon review of the medical evidence and medical opinions of record, the Board finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current lumbar spondylosis and lumbar disc disease is related to a period of ACDUTRA or INACDUTRA.  

The September 2008 medical opinion from Dr. R.A.S. supports a nexus between the Veteran's current lumbar spine disability and a period of ACDUTRA or INACDUTRA.  Dr. R.A.S. found that it was more likely than not that the Veteran's disabling back disorder was secondary to the injury he had while serving in the National Guard.  The Board finds that the examiner provided a credible and competent medical opinion based on facts he found from examining and interviewing the Veteran, even though his diagnosis did not specifically mention lumbar spondylosis or lumbar disc disease and even though he wrote the back injury occurred in 1963 rather than in 1964 as the Veteran contended.  Moreover, Dr. R.A.S. discussed the aggravation of the original injury in service by later post-service work-related injuries, thus eliminating the possibility the latter were the cause of the Veteran's current lumbar spine disorder.  

On the other hand, the medical opinion of the February 2012 VA examiner does not support a nexus.  The Board notes that the VA examiner failed to specifically consider, as the Board requested in its December 2011 remand, the Veteran's claimed inservice injury even though not documented in the service treatment records.  The VA examiner did not address the credibility of the Veteran's complaints of a back injury that led to early dismissal from service and instead relied for his negative nexus opinion on the absence of back complaints in the service treatment records and incidents of work-related back injuries post-service.  

The Board notes that both opinions were rendered by physicians.  The favorable medical opinion discussed above is certainly sufficient to place the evidence for and against this claim into relative equipoise (even balance), so as to in turn warrant resolving any doubt in the Veteran's favor regarding whether his current lumbar spine disability is related to his military service.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

In this case, the Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's lumbar spondylosis and lumbar disc disease is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in the opinions of the medical practitioners noted above.  However, the Board finds that such a course would only prolong adjudication of a claim that has been remanded twice before.  Further, the RO/AMC has documented its unsuccessful efforts to obtain complete service records that would show the reason for the Veteran's medical discharge in 1964 or any periods of ACDUTRA or INACDUTRA in 1964.  Without these records, medical professionals might very well be unable to resolve the conflicting medical opinions.  

Therefore, granting the Veteran the benefit of the doubt, the Board finds that under the circumstances of this case, the nexus opinion found in the September 2008 correspondence of Dr. R.A.S. is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed lumbar spondylosis and lumbar disc disease and a period of ACDUTRA or INACDUTRA.  Therefore, the Veteran has a medical opinion linking a diagnosed disorder to service.  Resolving all doubt in the Veteran's favor, the Board further finds that the third requirement for service connection for a back disorder is met.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's back disorder.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for a back disorder is granted.  


ORDER

Service connection for a back disorder, diagnosed as lumbar spondylosis and lumbar disc disease, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


